         Case 1:19-cv-10193-PGG Document 35 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HSBC BANK, N.A.,

                              Plaintiff,
                                                                     ORDER
              v.
                                                               19 Civ. 10193 (PGG)
PAKS HOLDINGS LLC, ANTHONY
RICCARDI, AND PATRICIA RICCARDI,

                              Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that status conference and hearing scheduled for August

27, 2020 at 10:00 a.m. shall take place on August 27, 2020 at 10:00 a.m. by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access/security code 6212642. The press and public may obtain access to the telephone

conference by dialing the same number and using the same access/security code. The Court is

holding multiple telephone conferences on this date. The parties should call in at the scheduled

time and wait on the line for their case to be called. At that time, the Court will un-mute the

parties’ lines. No later than August 25, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that they will be using to

dial into the conference so that the Court knows which numbers to un-mute. The email should

include the case name and case number in the subject line.

               Counsel for Plaintiff is directed to serve this order on Defendant Anthony

Riccardi via overnight mail by August 25, 2020, and to file proof of such service on the docket.
       Case 1:19-cv-10193-PGG Document 35 Filed 08/24/20 Page 2 of 2




Dated: New York, New York
       August 24, 2020
